Lewis, Y. C.
This is a suit for maintenance. The allegation of the complainant is, that the defendant failed to properly provide for her, and upon certain occasions treated her in a crue] and unmanly manner. It does not appear from the testimony that the defendant had had habits or was extravagant in his expenditures. He was in the receipt of a small salary as stenographer, and the production of the bills for household expenses and other necessary charges in the maintenance of a home, indicates to the court’s mind that he used pretty nearly all his salary for those purposes. There is one charge made by the wife that while she was on a trip' to Atlantic City with her husband, and upon subsequent occasion to this trip, he endeavored to have unnatural relations with her; but the husband denies this absolutely; and the postal communications of the wife to, and conversations with, the relatives of the husband, who appeared as witnesses in the cause, show that the relationship existing between them at this time was apparently quite satisfactory.
The character of both thesq people seems to be above reproach; and there is indicated by all the testimony adduced a great fondness on the part of the husband for his wife. His tastes, which appear to have been proper, such as a desire to read at night instead of going out to public entertainments, arc, of course, not grounds for invoking the aid of this court in the premises. '
The failure on the part of the husband to properly provide for the approaching birth of the child is urged by the petitioner to strengthen her charge that he never properly provided for her; but it appears from the testimony that the child was born 'some time before the day expected, and the court may infer from this that the husband was surprised.
Lairing all the circumstances into consideration in this case, and the testimony, I am not satisfied that the. defendant is guilty of the charges made by the petitioner, and shall dismiss her bill for maintenance.